Citation Nr: 0908922	
Decision Date: 03/10/09    Archive Date: 03/17/09	

DOCKET NO.  03-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, initially evaluated as 10 percent disabling prior 
to July 16, 2007, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, as well as from a September 2008 decision by the 
VARO in Huntington, West Virginia.

At the time of the aforementioned rating decision in 
September 2008, the RO granted service connection for 
degenerative arthritis/degenerative disc disease of the 
lumbar spine with accompanying paraspinal muscle spasms.  
Accordingly, the issue of service connection for a low back 
disability, which was formerly on appeal, is no longer before 
the Board.

Finally, this case was previously before the Board in October 
2007, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.


FINDINGS OF FACT

1.  Prior to March 28, 2006, the Veteran's service-connected 
post-traumatic stress disorder was productive of no more than 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

2.  During the period from March 28, 2006 to July 16, 2007, 
the Veteran's service-connected post-traumatic stress 
disorder was productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, or recent events).

3.  The Veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumloculatory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and/or difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for post-traumatic stress disorder prior to March 28, 
2006 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130 and Part 4, Code 9411 (2008).

2.  The criteria for a 30 percent evaluation, but no more, 
for post-traumatic stress disorder during the period from 
March 28, 2006 to July 16, 2007 have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, and Part 4, 
Code 9411 (2008).

3.  The criteria for a current evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in August 2007, as well as 
both VA treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the each claim, and what the evidence in the 
claims file shows, or fails to show, with respect to each 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In 
pertinent part, it is contended that manifestations of that 
particular disability are more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the respective 10 percent and 50 percent 
schedular evaluations now assigned.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Moreover, while the Board must consider the Veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including Section 4.2 [see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of March 2004, the 
RO granted service connection and a 10 percent evaluation for 
post-traumatic stress disorder.  The Veteran voiced his 
disagreement with that decision, with the result that, in a 
subsequent rating decision of September 2008, the RO awarded 
a 50 percent evaluation for post-traumatic stress disorder, 
effective from July 16, 2007, the date on which it was first 
shown that the Veteran's service-connected post-traumatic 
stress disorder symptomatology had increased in severity.  
The current appeal ensued.

In correspondence of late November 2003, a Vet Center social 
worker wrote that he had first seen the Veteran in mid-
September 2003, at which time his presenting problems 
included intermittent awakening, frequent nightmares, 
bothersome memories about Vietnam combat, difficulty relating 
to people, nervousness, easy frustration, and a feeling of 
discomfort in the presence of others.  Reportedly, the 
Veteran had been encouraged by his wife to seek counseling 
due to problems with sleep and isolating himself.  According 
to the Vet Center social worker, the Veteran suffered from 
survivor guilt, impacted grief, and a markedly diminished 
interest in activities he previously enjoyed, as well as 
depression, a restricted range of affect, and a sense of a 
foreshortened future.

At the time of a VA psychiatric examination in mid-January 
2004, it was noted that the Veteran's claims folder and 
medical records were available, and had been reviewed.  
Symptoms of post-traumatic stress disorder reported by the 
Veteran included the reexperiencing of traumatic events, 
intrusive memories, rare flashbacks, and anxiety.  When 
questioned, the Veteran indicated that he avoided activities 
for situations which reminded him of war, and that he tended 
to isolate himself, feeling somewhat "detached and separated" 
from others.  Also noted were problems with falling and 
staying asleep, as well as irritability and anger, trouble 
concentrating, and hypervigilance.  Currently, the Veteran 
was attending a local Vet Center, where he had been receiving 
treatment for the past 2 or 3 months.  However, he had at no 
time been hospitalized for treatment of his service-connected 
post-traumatic stress disorder.

When further questioned, the Veteran indicated that he was 
currently working as a barber 2 to 3 days per week.  However, 
he tended to lose at least two days of work per week due to a 
combination of his post-traumatic stress disorder 
symptomatology and other problems with his back.

On mental status examination, the Veteran was pleasant and 
cooperative, with good eye contact.  His speech was normal 
with respect to rate, volume, and articulation, though his 
mood was "a little stressed."  The Veteran's affect was 
euthymic, and his thought processes both goal directed and 
coherent, with no evidence of paranoia or hallucinations.  At 
the time of examination, the Veteran denied any suicidal or 
homicidal ideation or plan.  Cognitive testing showed the 
Veteran to be intact in orientation, calculation, memory 
recall, remote memory, fund of knowledge, recent memory, 
concentration, abstraction ability, judgment, and insight.  
The pertinent diagnosis noted was post-traumatic stress 
disorder, with a Global Assessment of Functioning Score of 
50.  In the opinion of the examiner, the Veteran's prognosis 
for improvement of his psychiatric symptomatology was fair to 
good.  

During the course of VA outpatient treatment in early May 
2004, the Veteran complained of difficulty sleeping, as well 
as nightmares and intrusive thoughts.  Also noted were 
problems with irritability and increasing anxiety, with the 
Veteran stating that he felt particularly uncomfortable 
around other people.  Noted at the time of examination was 
that the Veteran's problems in relating to others, as well as 
his emotional distress and physical pain interfered with his 
family relationships.  However, he denied either suicidal or 
homicidal ideation, or psychotic symptoms.

When further questioned, the Veteran indicated that he worked 
as much as he could at a local barbershop, but, on those 
occasions when his back was "bothering him," he could only 
work about two days per week.

On mental status examination, the Veteran was alert and well 
oriented, with a mood characterized by "more down days than 
happy days."  However, his speech was normal in form, rate, 
and volume, and his behavior was appropriate.  Insight and 
judgment were both described as intact.  The pertinent 
diagnosis noted was post-traumatic stress disorder, with a 
Global Assessment of Functioning Score of 60.

In correspondence of mid-January 2005, a VA staff 
psychiatrist wrote that he had been requested by the Veteran 
to document his (i.e., the Veteran's) health issues related 
to post-traumatic stress disorder.  In that regard, the 
physician stated that the Veteran suffered from "classic 
symptoms" of post-traumatic stress disorder, including 
flashbacks, nightmares, hypervigilance, agitation, insomnia, 
intrusive thoughts, avoidance of war-related material, and 
exaggerated startle response, poor interpersonal 
relationships, anxiety, and depression.  The Veteran's 
current psychotropic medications included Wellbutrin and 
Restoril.  While the Veteran had tried several other 
medications, those medications had caused adverse side 
effects, as a result of which they were discontinued.

In correspondence of January 2005, the same Vet Center social 
worker who had offered the previous November 2003 statement 
wrote that the Veteran was currently receiving both 
individual and group counseling, during the course of which 
he reported a history of chronic post-traumatic stress 
disorder symptoms, including depression, marital discord, and 
problems relating to others.  Also noted was a "typical 
pattern" of sleep disturbance, as well as hypervigilance, 
irritability, and difficulty concentrating.  According to the 
Vet Center social worker, the Veteran worked part time as a 
barber, but had become increasingly uncomfortable in his work 
setting, sometimes avoiding going to work due to the 
heightened anxiety he experienced in the presence of others.  

During the course of VA outpatient treatment in late December 
2005, it was noted that the Veteran worked part time as a 
barber.  Also noted was that the Veteran had been having a 
"hard time" during the holidays, due to things seeming to 
"pile up" on him.  When questioned, the Veteran complained of 
increased irritability, as well as nightmares, flashbacks, 
and intrusive thoughts.  Also noted were problems with neck 
and lower back pain which made it somewhat difficult for the 
Veteran to work.  On mental status examination, the Veteran 
was alert and well oriented, though with a depressed mood and 
blunted affect.  His thought processes were organized, and he 
denied both suicidal and homicidal ideation, as well as 
delusions and hallucinations.  At the time of examination, 
both the Veteran's judgment and insight were intact.  The 
pertinent diagnoses noted were chronic post-traumatic stress 
disorder and depressive disorder, with a Global Assessment of 
Functioning Score of 55.

At the time of VA outpatient treatment on March 28, 2006, the 
Veteran indicated that he had "not been doing well lately."  
Also noted was that the Veteran had called four weeks earlier 
"in a tearful state," feeling somewhat overwhelmed and 
"needing to talk."  At that time, the Veteran's medication 
was adjusted by increasing his Depakote and changing Restoril 
to Remeron.  According to the Veteran, he was still having 
problems with stress.  Accordingly, the possibility of future 
hospitalization was discussed, with the Veteran agreeing to 
come in if he felt any worse.  Significantly, during the 
course of treatment, the Veteran indicated that he had not 
been taking his Remeron regularly, with the result that he 
was instructed to take that medication.  However, according 
to the Veteran, he continued to have problems with episodic 
insomnia, flashbacks, nightmares, intrusive thoughts, anger 
issues, anxiety, short-term memory, and impairment in social 
functioning.  Reportedly, according to the Veteran, he had 
"separated from his wife" because he could not stand to be 
with anyone.

On mental status examination, the Veteran was alert and well 
oriented, with a depressed mood and blunted affect.  His 
thought processes were organized, and he denied both suicidal 
and homicidal ideation, as well as delusions and 
hallucinations.  At the time of examination, the Veteran's 
judgment and insight were described as intact.  The pertinent 
diagnoses once again noted were chronic post-traumatic stress 
disorder and depressive disorder, with a Global Assessment of 
Functioning Score of 50.  Psychotropic medications prescribed 
for the Veteran's symptomatology included Wellbutrin, 
Remeron, and Depakote.

In correspondence of late July 2006, the same Vet Center 
social worker who had provided the two previous statements 
wrote that the Veteran was currently receiving group 
counseling, as well as medication for his PTSD-related 
anxiety and depression.  Reportedly, the Veteran continued to 
manifest symptoms of recurring intrusive memory/images and 
nightmares regarding previous traumas.  Also noted were 
problems with depression, anxiety, irritability, and 
excessive anger.  Once again, it was noted that the Veteran 
worked part time as a barber, though he had cut back on his 
work hours due to chronic pain in his neck, shoulders, and 
back.  

During the course of VA outpatient treatment in late October 
2006, the Veteran complained of problems with nightmares, 
flashbacks, an exaggerated startle response, and intrusive 
thoughts, as well as a lack of tolerance for noise and 
certain "anger issues."  Noted at the time was that the 
Veteran was "feeling worse" than usual because his VA claim 
had been denied.  On mental status examination, the Veteran 
was alert and well oriented, though with a depressed mood and 
blunted affect.  His thought processes were organized, and 
once again he denied suicidal and homicidal ideation, as well 
as delusions and hallucinations.  At the time of evaluation, 
the Veteran's judgment and insight were described as intact.  
The pertinent diagnoses noted were chronic post-traumatic 
stress disorder and depressive disorder, with a Global 
Assessment of Functioning Score of 45. 

In a VA outpatient mental health clinic treatment note dated 
on July 16, 2007, the Veteran complained of more "bad days 
than good days," with frequent intrusive memories which he 
tried to suppress.  According to the Veteran, he slept only a 
maximum of four hours, even with medication.  Also noted were 
problems with pain in the Veteran's back and legs.  However, 
the Veteran felt as if his medication might be "helping a 
little" with sleep.

On mental status examination, the Veteran was alert and well 
oriented, with a depressed mood and blunted affect.  His 
thought processes were organized, and he denied both suicidal 
and homicidal ideation, as well as delusions and 
hallucinations.  Judgment and insight were described as 
intact.  However, the Veteran did display some psychomotor 
retardation. 

In a letter from the Veteran's treating psychiatrist, 
likewise dated on July 16, 2007, it was noted that the 
Veteran had "classic symptoms" of post-traumatic stress 
disorder, including flashbacks, nightmares, hypervigilance, 
agitation, insomnia, intrusive thoughts, avoidance of war-
related material, an exaggerated startle response, and poor 
interpersonal relationships, as well as anxiety and 
depression.  His current medications consisted of Wellbutrin, 
Ativan, and Doxepin, though he exhibited an at best partial 
response to those medications.  According to the Veteran's 
treating psychiatrist, he had attained a degree of stability, 
thought it was "way below" his previous occupational and 
social functioning.  The Veteran was described as suffering 
from both occupational and social impairment, with a poor 
prognosis.  According to the Veteran's psychiatrist, he was 
not a good candidate for vocational rehabilitation.  Nor was 
his ability to adapt to changes in the environment 
particularly good.

At the time of VA outpatient treatment in mid-October 2007, 
it was noted that the Veteran continued to experience 
residual post-traumatic stress disorder symptoms, though his 
mood was "responding some" to medication.  

During the course of VA outpatient treatment in mid-March 
2008, the Veteran indicated that there had been a "slight 
improvement" in his mood and sleep, though he continued to 
exhibit a "positive depression and post-traumatic stress 
disorder screening."  Also noted were problems with fleeting 
suicidal ideation over the past two weeks, though without any 
plan or intent.  According to the Veteran, he felt as if his 
family did not understand what he was going through, with the 
result that he was not getting the support from them which he 
required.  Also noted was that the Veteran was upset because 
he had not yet heard from the VA regarding his claim.  

On mental status examination, the Veteran was alert and well 
oriented, though with a depressed mood and blunted affect.  
His thought processes were organized, and he denied both 
suicidal and homicidal ideation, as well as delusions and 
hallucinations.  Judgment and insight were described as 
intact.  The pertinent diagnoses noted were chronic post-
traumatic stress disorder and depressive disorder, with a 
Global Assessment of Functioning Score of 50.

In June 2008, a VA psychiatric examination was accomplished.  
At the time of that examination, it was noted that both the 
Veteran's claims folder and medical records were available, 
and had been reviewed.  When questioned, the Veteran stated 
that he had never been hospitalized for treatment of his 
service-connected post-traumatic stress disorder.  However, 
he was currently receiving treatment in the form of group 
therapy and medication.  When questioned, the Veteran 
indicated that his therapy had been effective, in that it 
"helped him a little bit."  However, he continued to 
experience problems with depression.

Regarding the Veteran's post-traumatic stress disorder, he 
stated that he had never attempted suicide.  Nor was there 
any history of violence or assaultiveness.  On mental status 
examination, the Veteran was neatly groomed and appropriately 
dressed, with no psychomotor activity, and speech which was 
spontaneous, clear, and coherent.  The Veteran's attitude 
toward the examiner was friendly and attentive, though his 
affect was somewhat constricted, and his mood "bored and/or 
sad."  The Veteran was able to spell a word both forward and 
backward, and was both alert and well oriented, with 
unremarkable thought processes and content, and no evidence 
of any delusions.  Regarding the Veteran's judgment, he 
understood the outcome of his behavior, and with regard to 
insight, partially understood that he had a problem.  When 
questioned, the Veteran indicated that he continued to 
experience problems with sleep impairment, sleeping only from 
5 to 6 hours per night.  However, there was no evidence of 
any hallucinations or inappropriate behavior.

When questioned regarding his employment, the Veteran stated 
that he had previously worked as a barber, though he was 
currently retired.  According to the Veteran, his retirement 
had been the result of both psychiatric and other 
back-related problems.  The pertinent diagnoses noted were 
chronic post-traumatic stress disorder and depressive 
disorder, with a Global Assessment of Functioning Score of 55 
for post-traumatic stress disorder, and 60 for depressive 
disorder.

In the opinion of the examiner, the Veteran's post-traumatic 
stress disorder-related irritability and hypervigilance 
interfered with his occupational functioning.  However, it 
was unclear whether this would have been improved as a result 
of the recent benefits of psychotropic medication.  According 
to the examiner, the Veteran's prognosis for improvement of 
his psychiatric condition and functional impairment was fair 
to good, with recent psychiatric treatment notes showing some 
improvement in the Veteran's mood.  Also noted was that there 
was no evidence of total occupational and/or social 
impairment due to post-traumatic stress disorder signs and 
symptoms, and no evidence that post-traumatic stress disorder 
symptomatology had resulted in deficiencies in judgment, 
thinking, family relations, work, mood, or school.  Rather, 
the Veteran's hypervigilance and irritability resulted in 
moderate occupational impairment, while his irritability 
caused some marital discord, though this had recently 
improved.

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected post-traumatic 
stress disorder where there is evidence of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled by continuous medication.  

A 30 percent evaluation, under those same laws and 
regulations, requires demonstrated evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).

A 50 percent evaluation would require demonstrated evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation, under those same laws and 
regulations, would require demonstrated evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfered with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish and maintain effective relationships.  

A 100 percent is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
38 C.F.R. § 4.130 and Part 4, Code 9411 (2008).

As is clear from the above, prior to March 28, 2006, the 
Veteran's service-connected post-traumatic stress disorder 
symptomotology was commensurate with no more than a 10 
percent evaluation.  In point of fact, and as noted above, 
while at the time of a VA psychiatric examination in January 
2004, the Veteran indicated that he had been attending a 
local Vet Center for the past 2 to 3 months, he denied any 
history of inpatient psychiatric treatment.  Moreover, while 
by the Veteran's own admission, he lost approximately two 
days a week from his work as a barber, that interference with 
the Veteran's employment was due in part to his low back 
disability, and not solely the result of his post-traumatic 
stress disorder.  Significantly, on mental status 
examination, the Veteran displayed good eye contact and 
normal speech, with thought processes which were both goal 
directed and coherent.  While the Veteran's affect was 
euthymic, and his mood "a little stressed," there was no 
evidence of any suicidal or homicidal ideation or plan.  
Moreover, the Veteran was fully cognitively intact for both 
recent and remote memory, as well as concentration, judgment, 
and insight.  Significantly, according to the examiner, the 
prognosis for improvement of the Veteran's psychiatric 
symptomatology was "fair to good."

That prognosis, however, was not entirely borne out by 
subsequent evidence.  More specifically, during the course of 
VA outpatient treatment on March 28, 2006, it was noted that 
the Veteran had "not been doing well lately," and that he had 
called four weeks earlier "in a tearful state."  Reportedly, 
the Veteran had been feeling overwhelmed, and was still 
having considerable problems with stress.  Also noted were 
continuing problems with insomnia, flashbacks, nightmares, 
intrusive thoughts, and anger issues, as well as anxiety, and 
short-term memory problems.  Reportedly, the Veteran had even 
begun to stay away from his wife due to an inability to 
"stand to be with anyone."  Such symptomatology, more nearly 
approximates the criteria for a 30 percent evaluation than a 
10 percent evaluation, in particular, given the Veteran's 
problem with depression, anxiety, sleep, and memory.  
Accordingly, a 30 percent evaluation for the Veteran's post-
traumatic stress disorder is warranted as of the date of that 
treatment, which is to say, March 28, 2006.

However, not until the time of subsequent VA outpatient 
treatment on July 16, 2007 did the Veteran exhibit post-
traumatic stress disorder-related symptomatology sufficient 
to warrant the assignment of a 50 percent evaluation.  In 
that regard, and as noted above, at that time, the Veteran 
indicated that he was having "more bad days than good days," 
as characterized by frequent intrusive memories, and a 
maximum of four hours of sleep per night, even with 
medication.  In the opinion of the Veteran's treating 
psychiatrist, notwithstanding his prescribed psychotropic 
medication, the Veteran continued to suffer from the "classic 
symptoms" of post-traumatic stress disorder, including 
flashbacks, nightmares, hypervigilance, agitation, insomnia, 
intrusive thoughts, an exaggerated startle response, poor 
interpersonal relationships, and both anxiety and depression.  
While according to the Veteran's psychiatrist, the Veteran 
had attained a degree of stability, it was "way below" his 
previous occupational and social functioning.  Moreover, the 
Veteran's ability to adapt to changes in his environment was 
described as limited.  Significantly, at that time, the 
Veteran received a Global Assessment of Functioning Score for 
his post-traumatic stress and depressive disorders of 45.

As noted above, a 50 percent evaluation for the Veteran's 
service-connected post-traumatic stress disorder has now been 
awarded effective from July 16, 2007.  However, there is no 
indication that, at present, the Veteran exhibits 
symptomatology sufficient to warrant the assignment of a 
greater than 50 percent evaluation.  More specifically, as of 
the time of the aforementioned VA psychiatric examination in 
June 2008, the Veteran denied any suicidal or homicidal 
ideation, and similarly denied any problems with violence or 
assaultiveness.  While the Veteran's affect was constricted, 
and his mood "bored and/or sad," he was alert and well 
oriented, with thought processes and content which were 
described as unremarkable.  While according to the examiner, 
the Veteran's post-traumatic stress disorder-related 
irritability and hypervigilance interfered to some extent 
with his occupational functioning, the Veteran, by his own 
admission, had recently retired due to a combination of his 
psychiatric and low back related problems, and not due solely 
to service-connected post-traumatic stress disorder.  
Significantly, at no time has there been demonstrated the 
level of occupational and social impairment, characterized by 
suicidal ideation, obsessional rituals, illogical speech, 
near continuous panic or depression, spatial disorientation, 
or neglect of personal appearance or hygiene requisite to the 
assignment of a 70 percent evaluation.  Accordingly, the 50 
percent evaluation currently in effect for the Veteran's 
service-connected post-traumatic stress disorder is 
appropriate, and an increased rating is not warranted. 

Finally, the Board has given due consideration to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008) governing the 
requirements for an extraschedular evaluation.  However, to 
date, there exists no evidence that, due exclusively to the 
veteran's service-connected post-traumatic stress disorder, 
he has experienced the marked interference with employment 
and/or frequent periods of hospitalization necessary to 
render impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service, for consideration of a 
extraschedular rating.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in December 
2003 and April 2006, as well as in December 2007 and 
September 2008.  In those letters, VA informed the Veteran 
that, in order to substantiate his claim for an increased 
rating, he needed to show that his service-connected 
disability had undergone an increase in severity.  To the 
extent there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Although no longer required, the RO informed the 
Veteran that he could obtain private records himself and 
submit them to VA.  The RO also provided the Veteran with 
information regarding the assignment of disability ratings 
and effective dates.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

An evaluation in excess of 10 percent for service-connected 
post-traumatic stress disorder prior to March 28, 2006 is 
denied.

An evaluation of 30 percent, but no more, for service-
connected post-traumatic stress disorder during the period 
from March 28, 2006 to July 16, 2007 is granted, subject to 
those regulations governing the payment of monetary benefits.

A current evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


